Harvey, J.
(concurring specially): Since this case has not been tried, the only facts we have before us are those alleged in the petition, which, for the purpose of our decision, must be taken as true, and considering these collectively I concur in the view that, prima facie, they state a cause of action and that defendant’s demurrer to the petition should be overruled.
Concerning the point most strongly urged by defendant, that plaintiff’s being asleep constituted contributory negligence as a matter of law and bars his recovery, my view is this: A guest riding-in an automobile, possessed of his faculties for observation'and in position to exercise them, is under the duty to use due care for his own safety. His inattention to hazardous conditions constitutes contributory negligence. Certainly, if such mere inattention constitutes contributory negligence, his voluntarily closing his eyes, or going to sleep, so he could not see or observe hazardous conditions, would constitute contributory negligence. But if defendant invited plaintiff to go to sleep in his car, or, knowing that plaintiff had gone to sleep, acquiesced in his sleeping while a guest, he is not in very good position to complain of the fact that plaintiff was asleep, for he would then know plaintiff’s senses of observation were dormant and not functioning. Due care on defendant’s part would require him to take that matter into consideration, perhaps as much so as if defendant had invited a blind deaf mute to ride with him, or an infant, or one decrepit with age or incapacitated by disease. Naturally in any of those situations the ability of the guest to care for himself should be taken into consideration in determining whether or not the host used due care.
I am inclined to the view, however, that some of our former decisions have placed too strong an obligation on the ,host toward his *137guest-. One who invites another to ride in his car does not thereby necessarily .guarantee either that he is an expert driver or that his car is in first-class condition. The guest ordinarily is bound to know that he is being invited to ride in a used car, the tires, brakes, lights and other working parts of which may not be in first-class condition, and that his host may not be an expert driver. In accepting the invitation the guest necessarily assumes risks normally incident to such condition, much as a guest invited to a home assumes the risk of the condition of the premises and the characteristics of his host. A host inviting a guest to ride with him may be said fairly to represent to his guest that his car is in serviceable condition, when operated by one familiar with it, that he is fairly familiar with its operation, and that he is sufficiently familiar with driving the car that he is able, under ordinary circumstances, to handle it without injury to his guest.
The fact that defendant might have been driving fast, that a tire blew out, or that in an emergency he put on his brakes, may or may not constitute actionable negligence, depending on many circumstances which would be disclosed better by a trial of the case. I do not care to commit myself to all that is said in the opinion.